Citation Nr: 1130791	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision, which granted service connection for PTSD with depressive disorder and assigned a 30 percent evaluation, effective July 31, 2006.

Subsequently, in an August 2008 rating decision, the RO assigned an earlier effective date of October 27, 2004, for the grant of service connection for PTSD with depressive disorder and increased the evaluation assigned to this disability to 50 percent, effective October 27, 2004.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Portland, Oregon RO.  A transcript of this proceeding has been associated with the claims folder.

Additionally, the Board notes that the RO denied the Veteran entitlement to TDIU in a July 2010 rating decision.  The Veteran did not appeal the denial of this claim to the Board.  However, at the June 2011 hearing, the Veteran essentially indicated that he quit his previous job due, in part, to difficulty interacting with a supervisor and has been unable to obtain employment.  As such, the Board finds that the Veteran has raised the issue of entitlement to TDIU since the July 2010 rating decision was issued.  
The United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As such, the Board finds that the issue of entitlement to TDIU must be adjudicated by the Board, and, therefore, the issues on appeal have been characterized accordingly. 


FINDINGS OF FACT

1.  The Veteran's PTSD with depressive disorder is manifested by suicidal ideation; near continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

2.  The evidence of record shows that the Veteran meets the percentage requirements for TDIU, as his PTSD with depressive disorder is being granted to a 70 percent rating.

3.  The Veteran's service-connected PTSD with depressive disorder is not of such severity so as to preclude substantially gainful employment.






CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no more, for PTSD with depressive disorder have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2010).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2005 and April 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the April 2010 letter described how appropriate disability ratings and effective dates were assigned as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the claims folders.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination with regard to his service-connected PTSD with depressive disorder in May 2010.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Moreover, the Board notes that, with regard to the TDIU claim, the examiner considered the effects of the Veteran's service-connected PTSD with depressive disorder on his employability.  The Veteran currently has no other service-connected disabilities outside of his PTSD with depressive disorder.  As such, the Board finds that the examination in this case is adequate upon which to base a decision with regard to these claims and that a new VA examination need not be conducted at this time. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the Veteran's service-connected PTSD with depressive disorder is evaluated under Diagnostic Codes 9434-9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

1.  Entitlement to an evaluation in excess of 50 percent for service-connected PTSD with depressive disorder.

The Veteran is seeking entitlement to an evaluation in excess of 50 percent for service-connected PTSD with depression.
After a careful review of the record, and for reasons and bases expressed immediately below, the Board finds that the Veteran's PTSD with depressive disorder more closely approximates the criteria for a 70 percent rating for the period of time on appeal.  38 C.F.R. § 4.7 (2010). 

The Board notes that the Veteran described his symptoms related to his PTSD with depressive disorder at the June 2011 hearing.  Specifically, the Veteran asserted that he feels that his PTSD with depressive disorder basically ruined his life.  He does not sleep well and has nightmares.  He does not have any friends.  He does not socialize or interact with his children.  He has had many jobs, because he is unable to handle stress and does not get along well with people.  He indicated that he "tried suicide".  He slept with a .45 gun and put shotguns in his mouth.  The Veteran indicated that he was told to leave and he actually quit his last job as a sales clerk at Home Depot, in part, due to an altercation with a supervisor.  The Veteran asserted that he has been unemployed since then, in spite of substantial efforts to find work.  Prior to working at Home Depot, the Veteran worked in real estate for many years.  However, he indicated that he struggled in this job because he would get nervous around people and in crowds.  He indicated that he does not let anyone get close to him and is antisocial.  He reported that he has mood swings and gets depressed at times, where he will hibernate for days on end and will not even talk to his wife.  The Veteran also asserted that he has had thoughts of suicide in the past and feels worthless.  

In May 2010, the Veteran underwent a VA examination.  The examiner reviewed the claims file.  At this examination, the Veteran reported that he has been married 3 times.  He has a daughter, with whom he does not have much of a relationship, with the exception of occasionally talking to her on the phone.  The Veteran has been married for 14 years to his current wife, and he reported that their relationship has generally gone well.  Although, they do not go out together.  The Veteran reported having no friends and said that he has "no trust in people".  The examiner noted that it does appear that he had been quite active in dating and attending the Eagle Club up until 2 years ago.  The Veteran reported that he fished in the past but quit doing this, as he lost interest.  The Veteran reported that he is unable to find a job.  He last worked in September 2009 and quit his job when he got into an argument with the regional manager.  He asserted that he was disciplined when he kissed a co-worker on the cheek, and he subsequently quit his job.  He reported no other disciplinary actions or missed time from work due to mental health difficulties.  Prior to this, he worked in real estate.  He worked at one job for 2 years and stated that he left this job when he got the Home Depot job, as he made more money.  He had another real estate job for 8 years.  He denied any disciplinary actions on the job.  The Veteran reported nightmares about incidents other than his burn incident stressor.  The Veteran reported efforts to avoid thinking about Vietnam and to avoid reminders.  He reported being detached from other people.  The Veteran indicated he had sleep problems and irritability.  The examiner noted that the Veteran was casually dressed and adequately groomed.  He generally provided information with prompting.  The examiner noted that he did not appear to put forth his best effort on mental status examination.  He showed no difficulties with attention or memory during the interview; although, he behaved as if he was having attention and memory difficulties on mental status examination.  The quality of his speech was clear in articulation and easily understandable.  He was correctly oriented to person, place, time, and purpose.  Thoughts were logical and goal-directed.  There were no signs of major psychopathology, such as hallucinations, delusions, or preoccupations.  His affect was within normal limits and mood was neutral to happy.  He laughed a couple of times during the session.  Attention and concentration were moderately disrupted, as was memory.  He gave a concrete interpretation for a proverb.  The Veteran was diagnosed with PTSD, moderate, and assigned a GAF score of 58.  The examiner noted that the Veteran continues to suffer from PTSD, although he reported mild symptoms related to his original stressor.  He reported moderate occupational difficulties in terms of difficulties getting along with other people at work.  It does not appear that his PTSD has been a significant problem for him at work, and he is capable of working a job where he does not interact much with others.  He reported moderate social impairment from PTSD. 

The Veteran also underwent a VA examination in April 2009.  The examiner reviewed the available records but there was no claims file for review.  At this examination, the Veteran reported that he has worked at Home Depot for approximately the last 8 months part time in hardware sales.  He reported that his performance is okay but that he does not like that he is forced to deal with people.  The Veteran indicated that he is unable to work more hours and struggles with the 12 to 16 hours per week that he does work due to his difficulties interacting with people and pain in his knees and his arthritis.  Prior to working at Home Depot, the Veteran sold real estate and reported that he "barely got along".  He reported that it was due to his significant problems interacting with people that impacted his ability to sell real estate.  The Veteran reported that he has one daughter, who he talks to 2 or 3 times per month.  The Veteran asserted that he spends most of his time watching television.  He denied any family activities.  The only other thing that he does is go to the patio/recreation room and play "Miss Pacman".   The Veteran stated that he does not manage any of the family finances due to the increased anger that it causes him.  The examiner noted that it does not appear that the Veteran suffers from any significant difficulties with activities of daily living.  The examiner noted that his grooming was low.  He was unshaven and wearing a dirty shirt.  The Veteran denied any suicidal or homicidal ideation and any signs of psychosis.  The examiner noted that there is some concern about secondary gain in that the Veteran attributed his mental health problems to PTSD and the effects of events from Vietnam but would elude or mention briefly about significant medical problems, including hypertension, prostate difficulties, and MRSA infections.  The Veteran's judgment appeared grossly intact.  He had no difficulty communicating with the examiner.  The Veteran described symptoms of arousal related to PTSD, including difficulties with temper.  He also has problems with sleep.  The Veteran reported significant guilt related to events in Vietnam.  He denied having any significant difficulties with his memory, but he does have problems with concentration.  He stated that it is difficult for him to focus on tasks and he is easily distracted.  He denied any symptoms of hypervigilance and said that he did not care about other people.  He described symptoms of an exaggerated startle response.  The Veteran described significant anger related to events in Vietnam and the way that he was treated when he returned.  The Veteran described symptoms of numbing and avoidance related to PTSD, including social isolation.  His affect is restricted and he is emotionally distant.  He reported a decreased interest in activities that previously gave him pleasure.  His mood is predominantly down and depressed.  He described difficulties with anhedonia and decreased productivity.  His problems with sleep and concentration are likely related to his PTSD, as well as depression.  He denied any suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, moderate, and major depressive disorder, chronic, moderate (secondary to PTSD and medical issues).  The examiner assigned a GAF score of 55, related to PTSD, and 51, overall.  The examiner concluded by noting that there is some concern about secondary gain.  The Veteran is only service connected for PTSD and directly attributes all of his mood-related problems to Vietnam and the PTSD-related symptoms.  There were times when he also described significant pain and a loss of functioning due to significant medical problems, including hypertension, hyperlipidemia, a history of prostate difficulties, and other medical problems.  The examiner noted that it is certainly reasonable that his general medical conditions have a significant impact on his mood and mood problems are not related solely to the PTSD.  The Veteran stated that his work functioning is impacted by his dislike of being around people but also pain related to arthritis in his knees.  The examiner noted that the Veteran is depressed, isolated, and does not enjoy being around people; this certainly has an impact on his functioning.  His social functioning is highly impacted by his mood-related problems.  He spends the majority of his time by himself and does not like to be around other people.  The examiner noted that there is, once again, the concerns regarding secondary gain, raising the issue that the Veteran's social functioning is related to difficulties in addition to PTSD symptoms. 

The Veteran also underwent a VA examination in April 2006.  The claims file was not available for review.  It was noted that the Veteran has been married 3 times and is estranged from his one daughter.  The Veteran reported that he lost the ability to be close to people, including his wife.  He reported that he has no hobbies and no interest other than going fishing alone or with his wife.  He reported that he has no friends because he does not trust anyone other than his wife.  The Veteran reported chronic sleep disturbance and chronic concentration problems.  He denies having significant difficulties with hypervigilance or an exaggerated startle response.  The Veteran reported that he did not want to have close friends in his business and he knows that hurt his income.  He reported that he has trouble concentrating, depression, feelings of worthlessness and hopelessness, suicidal ideation as recently as last Christmas, and low motivation.  The Veteran complained that he has never made a good living in any of his careers because of his problems getting along with people.  The Veteran was noted as being casually dressed, adequately groomed, and oriented to person, place, time, and purpose of the evaluation.  There was no evidence of hallucinations, delusions, or significant cognitive impairment.  He complained of suffering from a chronically dysphoric and anxious mood and he displayed a restricted range of affect.  He denied having recent difficulties with psychotic or homicidal ideation but admits to having suicidal ideation in Christmas of 2005.  The examiner noted that the Veteran suffers from moderate occupational, social, and emotional impairment as a result of his PTSD and secondary depressive disorders.  There is no impairment in thought process or communication.  The examiner noted that the Veteran is not unemployable due to his symptoms of PTSD or depression.  The Veteran was diagnosed with PTSD, chronic and moderate, and depressive disorder, not otherwise specified secondary to PTSD.  He was assigned a GAF score of 53. 

In a September 2009 letter from a readjustment counseling therapist at the Salem Vet Center, it was noted that the Veteran was experiencing hyperarousal, hypervigilance, difficulty concentrating, irritability, and outbursts of anger.  It was noted that the Veteran felt like his co-workers were out to get him at his last job, and he quit shortly following an altercation with a regional manager.  The therapist noted that the stressful events that occurred at Home Depot immediately prior to his quitting exacerbated the Veteran's pre-existing medical condition (PTSD) resulting in his inability to effectively function in that position. 

In an October 2004 letter from a licensed professional counselor at the Salem Vet Center, the Veteran was assigned a GAF score of 58.  It was noted that the Veteran had been experiencing nightmares/flashbacks, hyperarousal, and avoidance of others and situations.

The claims file also contains treatment records from the Salem Vet Center from 2004 and from 2009.  In a September 2009 treatment record, it was noted that the Veteran appears to only cope with stress via isolation.  In a July 2004 treatment record, the Veteran presented as depressed and guarded with his emotions.  A suicidality check was done with no report of ideation, intent, plan, or desire to perform.  The Veteran indicated that he did not want to commit suicide.  

In a May 2009 VA treatment record, the Veteran reported longstanding depression, social withdrawal, obsession with current war, and thoughts of suicide.  In a separate May 2009 VA treatment record, the Veteran reported feeling down, depressed, or hopeless nearly every day, and he indicated little interest or pleasure in doing things.  In an April 2007 VA treatment record, the Veteran reported no suicidal ideation.

The Veteran's wife also submitted a statement in June 2008, in which she attested to his depression and reported that he does not leave the house for long periods of time.

Upon review of the evidence of record, the Board concludes that the Veteran's PTSD with depressive disorder more nearly approximates the criteria for an initial 70 percent rating.  The evidence of record reflects that the Veteran's PTSD with depressive disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Specifically, as noted above, the Veteran is socially isolated, with the exception of his relationship with his wife.  He quit his most recent job due to the stress of being around people.  He experiences constant depression, and he has indicated that he has considered suicide in the past.  As such, the Board finds that a substantial number of the criteria for a 70 percent rating have been met, and the Veteran's evaluation should be increased accordingly to 70 percent for the period of time on appeal.   

Based on the evidence of record, the Board concludes that the Veteran's PTSD with depressive disorder does not more nearly approximate the criteria for a 100 percent rating for the period of time on appeal.  The Veteran did not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  Furthermore, as will be discussed in greater detail in the TDIU portion of this decision, the Board finds that the Veteran's PTSD is not manifested by total occupational impairment.  For these reasons, the Board concludes that the criteria for a 100 percent rating have not been met, an evaluation in excess of 70 percent is not warranted.   

In rendering this decision, the Board has taken into account that the Veteran's GAF score has been recorded as ranging between 51 and 58.  According to the GAF scale, scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47.  As the evaluation assigned to the Veteran's PTSD with depressive disorder has been increased to 70 percent, the Board finds that the Veteran's moderate symptoms relating to this disability are adequately evaluated under this rating.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD with depressive disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with depressive disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports an initial increased rating of 70 percent, but that the preponderance of the evidence is against the claim for a rating higher than 70 percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

2.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, the Board notes that the Veteran is now service connected for PTSD with depressive disorder at 70 percent.  The Veteran has no other service-connected disabilities.  His service-connected PTSD with depressive disorder alone does meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2010).  However, for the Veteran to prevail on a claim for entitlement to TDIU, the evidence must show that the Veteran is precluded, by reason of his service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  

Having reviewed the record, the Board finds that the evidence of record does not reflect that the Veteran is precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his service-connected PTSD with depressive disorder.

As noted above, the Veteran reported at the June 2011 hearing that he has had many jobs, because he is unable to handle stress and does not get along well with people.  The Veteran indicated that he was told to leave and he actually quit his last job as a sales clerk at Home Depot, in part, due to an altercation with a supervisor.  The Veteran asserted that he has been unemployed since then, in spite of significant efforts to find work.  Prior to working at Home Depot, the Veteran worked in real estate for many years.  However, he indicated that he struggled in this job because he would get nervous around people and in crowds.  

In March 2010 statement, the Veteran indicated that he was recently fired from his last job due to his temper and lack of understanding of some verbal commands.  He indicated that, on some days, it is almost impossible to just get dressed and sit and watch television.  In a July 2006 statement, the Veteran reported that he routinely canceled appointments with clients so that he could stay home.  He indicated that he did not know why he did this but he felt that some days he just needed to stay home.  

As noted above, in May 2010, the Veteran underwent a VA examination.  Veteran reported that he is unable to find a job.  He last worked in September 2009 and quit his job when he got into an argument with the regional manager.  He asserted that he was disciplined when he kissed a co-worker on the cheek, and he subsequently quit his job.  He reported no other disciplinary actions or missed time from work due to mental health difficulties.  Prior to this, he worked in real estate.  He worked at one job for 2 years and stated that he left this job when he got the Home Depot job, as he made more money.  He had another real estate job for 8 years.  He denied any disciplinary actions on the job.  Upon examination, the examiner noted that the Veteran reported moderate occupational difficulties in terms of difficulties getting along with other people at work.  However, the examiner determined that it does not appear that the Veteran's PTSD has been a significant problem for him at work, and he is capable of working a job where he does not interact much with others.  

At the April 2009 VA examination, the Veteran reported that he has worked at Home Depot for approximately the last 8 months part time in hardware sales.  He reported that his performance is okay but that he does not like that he is forced to deal with people.  The Veteran indicated that he is unable to more hours and struggles with the 12 to 16 hours per week that he does work due to his difficulties interacting with people and pain in his knees and his arthritis.  Prior to working at Home Depot, the Veteran sold real estate and reported that he "barely got along".  He reported that it was due to his significant problems interacting with people that impacted his ability to sell real estate.  The Veteran stated that his work functioning is impacted by his dislike of being around people but also pain related to arthritis in his knees.  The examiner noted that the Veteran is depressed, isolated, and does not enjoy being around people; this certainly has an impact on his functioning.  His social functioning is highly impacted by his mood-related problems.  He spends the majority of his time by himself and does not like to be around other people.  The examiner noted that there is, once again, the concerns regarding secondary gain, raising the issue that the Veteran's social functioning is related to difficulties in addition to PTSD symptoms. 

At the April 2006 VA examination, upon examination of the Veteran, the examiner determined that the Veteran is not unemployable due to his symptoms of PTSD or depression.  

In the September 2009 letter from a readjustment counseling therapist at the Salem Vet Center, it was noted that the Veteran felt like his co-workers were out to get him at his last job, and he quit shortly following an altercation with a regional manager.  The therapist noted that the stressful events that occurred at Home Depot immediately prior to his quitting exacerbated the Veteran's pre-existing medical condition (PTSD) resulting in his inability to effectively function in that position. 

Upon review of all relevant evidence of record, the Board finds that the preponderance of the medical evidence of record does not reflect that the Veteran is precluded from obtaining or maintaining employment due solely to his PTSD with depressive disorder.  At the May 2010 VA examination, the examiner considered the Veteran's description of a disagreement with his boss at his last job, but also discussed his overall employment history, and concluded that it does not appear that his PTSD has been a significant problem for him at work, and he is capable of working a job where he does not interact much with others.  This is considered with the earlier April 2006 VA examination, in which the examiner also determined that the Veteran is not unemployable due to his symptoms of PTSD or depression.  

While it was noted in the September 2009 letter from a readjustment counseling therapist at the Salem Vet Center that the stressful events that occurred at Home Depot immediately prior to his quitting exacerbated the Veteran's pre-existing medical condition (PTSD) resulting in his inability to effectively function in that position, this therapist did not indicate that the Veteran was completely unemployable due to his PTSD with depressive disorder.  The therapist merely indicated that he was unable to effectively function in that particular position. 

Additionally, the Board notes that the Veteran indicated at the April 2009 VA examination that he is unable to work more than 12 to 16 hours per week due to his difficulties interacting with people and pain in his knees and his arthritis.  The Board notes that the Veteran is not service connected for a knee disability or arthritis.  TDIU cannot be granted for unemployability related to nonservice-connected disabilities.  As such, any complaints related to nonservice-connected disabilities cannot be considered in granting entitlement to TDIU.  

While the Board has considered the Veteran's assertions that he has been unable to find employment since he quit his last job and has difficulty working in a job that requires interaction with others, the Board concludes that the most probative evidence as to the issue of whether he is capable of obtaining or maintaining substantially gainful employment are the VA medical opinions discussed above, which do not reflect that the Veteran is completely unemployable due to his service-connected PTSD with depressive disorder. 

In summary, while the Board does not doubt that the Veteran's service-connected PTSD with depressive disorder has a significant impact on his employability, as evidenced by his 70 percent rating, the weight of the evidence does not support the contention that his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with his service-connected PTSD with depressive disorder, including the degree of occupational impairment present, is appropriately compensated via the 70 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the Veteran has not met the criteria for entitlement to TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 70 percent for service-connected PTSD with depressive disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


